Citation Nr: 1506786	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD), status post coronary stents with moderate concentric left ventricular hypertrophy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In April 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.  The Veteran submitted a written waiver of initial RO consideration of the new evidence submitted in conjunction with the hearing. 38 C.F.R. § 20.1304(c) (2014).

As discussed below, the issue of entitlement to a TDIU has been raised by the record.  When entitlement to a TDIU is raised during the adjudicatory process of an underlying disability, it is part of the claim for benefits for the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU is properly before the Board.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran experiences coronary artery disease that is manifested, at its greatest severity, by an estimated workload of 3-5 METs resulting in dyspnea; left ventricular dysfunction does not have an ejection fraction of less than 30 and chronic congestive heart failure has not been assessed.

2.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for ischemic heart disease, but not more than 60 percent, have been met, at this time.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 
The current appeal arises out of a claim received at the RO in June 2010.  In a November 2010 rating decision, the RO granted service connection for CAD, status post coronary stents with moderate concentric left ventricular hypertrophy and assigned an initial 10 percent disability rating pursuant to DC 7005, effective June 17, 2010.  The Veteran claims the current rating does not accurately reflect his current disability.

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, DC 7005 (2014).

A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.

The medical evidence of record includes a March 2013 private treatment record which indicates that the Veteran had an estimated workload of 3 to 5 METs.  Such a finding meets the criteria for a 60% disability rating, but no greater, for the Veteran's CAD.

The effective date of this award is not before the Board at this time.  The exact date the 60% rating should be implemented must be addressed by the RO in the first instance.

However, the Veteran's CAD does not approximate the criteria for a 100% rating.  In this regard, the Veteran had not demonstrated a workload of 3 METs or less.  Additionally, nowhere in the record is it demonstrated that chronic congestive heart failure if present, and the left ventricular dysfunction does not have an ejection fraction of less than 30%.

This finding does not suggest that a 60% rating will always be warranted in this case.  In light of the March 2013 medical report, additional testing may indicate a reduction of this evaluation may be warranted in the future.  However, at this time, based on this evidence, the Board finds that in giving the Veteran the benefit of the doubt a 60% rating is warranted at this time (but clearly not greater). 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his CAD.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to CAD symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

II. TDIU

As stated in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  When entitlement to a TDIU is raised during the adjudicatory process of an underlying disability, it is part of the claim for benefits for the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Under VA regulations a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

In this case, as the Veteran meets the criteria for a 60 percent evaluation for CAD, he meets the schedular criteria for consideration of entitlement to TDIU at this time.  The Board notes that the Veteran has also been granted service connection for diabetes mellitus, type II, evaluated as 20 percent disabling (for a combined rating of 70 percent).  38 C.F.R. § 4.25 (2014).  Accordingly, the Veteran meets the threshold criteria for TDIU under 38 C.F.R. § 4.16(a).

On August 2010 VA heart examination, the Veteran indicated that his CAD caused him to slow down and not overexert himself [at work].

At the April 2013 Board hearing, the Veteran testified that he had prior employment as a general/masonry contractor, but that he was unable to perform even sedentary employment.  He testified that he retired early due to being "worn out" shortly after the placement of his first stent in 2005. 

Based on the lay and medical evidence of record which establishes that the Veteran's service-connected CAD, necessitated his retirement from his employment as a contractor; the Veteran's statements that is unable to perform sedentary desk work (which was clear during the hearing); the Veteran's symptoms of dyspnea, and the Veteran's current combined disability rating of 70 percent; the Board finds the Veteran's combined disability picture renders him unemployable.  Therefore, entitlement to a TDIU is warranted.  338 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The effective date of this award is not before the Board at this time.  However, the exact date the TDIU should be implemented must be addressed by the RO in the first instance.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Veteran's TDIU claim is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue. 

With respect to the Veteran's increased rating claim, this claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the severity of his service-connected CAD.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, private treatment records, and the Veteran's written assertions. 

The Veteran was afforded a VA examination in August 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  As previously discussed, the Veteran submitted a March 2013 report which serves as the basis for the Board's grant of an initial 60 percent rating for his CAD.  However, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's CAD since the March 2013 evaluation.  Moreover, the Veteran does not contend, nor does the evidence show, that his CAD has resulted in a workload of 3 METs or less.  Additionally, nowhere in the record is it demonstrated that chronic congestive heart failure is present, and the left ventricular dysfunction does not have an ejection fraction of less than 30 percent.  On these bases, the Board finds the August 2013 VA examination and March 2013 private medical report are thorough and adequate upon which to award a 60% disability rating for CAD.  The examiner and private physician personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability.  Remanding the claim for further development would serve to further delay the Veteran's entitlement to benefits.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

A 60 percent initial disability evaluation for service-connected CAD is granted.

Entitlement to a TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


